DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 20 is objected to because of the following informalities: 
claim 20 recites “a shared output buffer array and a shared output buffer array” emphasis added.  The repeated shared output buffer array may not be intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 8 and claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 17 recite “at least one component of the data-scan integration chip” absent any additional limiting description of a component.  The specification uses the term component contextually as elements which are attached to an address bus, a control bus, a data bus, and a PCI bus (see [0128]), and non-exclusively as a level shifter array or an output buffer array (see [0131]).  The generality of the term 
Examination is advanced presuming a component is any element common to both the data driver and the scan driver. 
Applicant may explain how a particular component is exclusively described by the claimed term component, along with point citation to the pertinent figures and passages; may amend the claim to specifically state which components from the specification are shared; may amend the claim to remove the term component; or may cancel the affected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 17 are rejected under 35 USC § 103 as being unpatentable over Jeon (Jeon; Sang Jin, et al., US 20160035307 A1) in view of Gu (Gu; BonSeog, et al., US 20120188216 A1). 
Regarding claim 1, Jeon discloses a display device (Jeon; see [0003]) comprising: 

a plurality of data lines extending in a first direction and coupled to the plurality of pixels (Jeon describes a plurality of first direction data lines DLn coupled to a plurality of pixels P; see Fig. 5, [0070]), 
a plurality of first scan lines extending in a second direction different from the first direction and coupled to the plurality of pixels (Jeon describes a plurality of second direction first scan lines HGLn coupled to a plurality of pixels P; see Fig. 5, [0070]), 
and a plurality of second scan lines extending in the first direction and coupled to the plurality of first scan lines (Jeon describes a plurality of first direction second scan lines VGLn coupled to the plurality of second direction first scan lines HGLn, for example at CNT1; see Fig. 5, [0070], [0081]);  
a data driver which provides data voltages to the plurality of pixels through the plurality of data lines (Jeon describes a plurality of data drivers 30 providing data voltages through the plurality of first direction data lines DLn to the plurality of pixels P in display area DA; see Fig. 1, [0052], [0055]); 
and a scan driver which 

Jeon differs from the instant invention in that Jeon does not explicitly disclose: a scan driver outputting sequentially scanned gate signals, as is implied by the clause “on a row-by-row basis” and by the term “sequentially”. 
However, in an analogous field of endeavor, Gu discloses a display device (Gu; see [0003]) containing 
a scan driver outputting sequentially scanned gate signals (Gu describes an integrated circuit 230 containing a data driver 420 and a gate driver 440, the gate driver 440 sequentially scanning the gate lines Gm; see Fig. 4, [0037], [0039], [0040], [0045]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jeon’s display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a plurality of data driver integrated circuits, each of which has a plurality of data driver outputs, each output connected at a 
Regarding claim 2, Jeon and Gu disclose the display device of claim 1, 
wherein at least one data line of the plurality of data lines is disposed between adjacent two second scan lines of the plurality of second scan lines (Jeon describes alternately disposing gate lines and data lines, showing at least one data line DF4 disposed between scan lines GF1 and GF2, with DF4 extending to DL2, which is between GF1 extending to VGL1 and GF2 extending to VGL2; see Fig. 4, 5, [0072]).
The motivation to combine presented prior applies equally here.
Regarding claim 3, Jeon and Gu disclose the display device of claim 1, wherein the data-scan integration chip includes: 
a plurality of data output pads coupled to the plurality of data lines (Jeon describes a plurality of pads connected to a plurality of data lines DLn; see [0056]); 

The motivation to combine presented prior applies equally here.
Regarding claim 4, Jeon and Gu disclose the display device of claim 3, 
wherein at least one data output pad of the plurality of data output pads is disposed between adjacent two scan output pads of the plurality of scan output pads (Jeon describes alternately disposing gate lines and data lines, showing at least one data line DF4 including a pad disposed between scan lines GF1 including a pad, and GF2 including a pad, with DF4 including a pad extending to DL2, which is between GF1 including a pad extending to VGL1 and GF2 including a pad extending to VGL2; see Fig. 4, 5, [0072]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 8 (as interpreted given the 112 issue), Jeon and Gu disclose the display device of claim 1, 
wherein at least one component of the data-scan integration chip is shared by the data driver and the scan driver (one of ordinary skill in the art before the effective filing date would have inferred that the merging of the data driver and the scan driver into a single integrated circuit would include sharing some components, for instance power supply connections, bussed inputs, etc., the obviousness of which is corroborated by Gu’s disclosure of an integrated circuit 230 containing a data driver 420 and a sequentially scanning gate driver 440, and shared power supply connections 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (as interpreted given the objection and the 112 issue), Jeon discloses a display device (Jeon; see [0003]) comprising: 
a display panel including a plurality of pixels (Jeon, describes a display device including a display panel 10 having a display area DA containing a plurality of pixels; see Fig. 1, [0052], [0054]), 
a plurality of data lines extending in a first direction and coupled to the plurality of pixels (Jeon describes a plurality of first direction data lines DLn coupled to a plurality of pixels P; see Fig. 5, [0070]), 
a plurality of first scan lines extending in a second direction different from the first direction and coupled to the plurality of pixels (Jeon describes a plurality of second direction first scan lines HGLn coupled to a plurality of pixels P; see Fig. 5, [0070]), 
and a plurality of second scan lines extending in the first direction and coupled to the plurality of first scan lines (Jeon describes a plurality of first direction second scan lines VGLn coupled to the plurality of second direction first scan lines HGLn, for example at CNT1; see Fig. 5, [0070], [0081]); 
a data driver which provides data voltages to the plurality of pixels through the plurality of data lines (Jeon describes a plurality of data drivers 30 providing data voltages through the plurality of first direction data lines DLn to the plurality of pixels P in display area DA; see Fig. 1, [0052], [0055]); 

wherein the data driver and the scan driver are implemented with a data-scan integration chip which outputs the data voltages and the scan signal (Jeon describes a plurality of data drivers 30 providing data voltages through the plurality of first direction data lines DLn to the plurality of pixels P in display area DA and a plurality of gate, or scan drivers 20 providing a plurality of scan signals through the plurality of first direction second scan lines VGLn coupled to the plurality of second direction first scan lines HGLn to the plurality of pixels P in display area DA; see Figs. 1, 5, [0052], [0055], [0070]; Jeon describes merging the gate driver functions and the data driver functions into a single integrated circuit; see [0024], [0075]), 
and wherein at least one component of the data-scan integration chip is shared by the data driver and the scan driver (one of ordinary skill in the art before the effective filing date would have inferred that the merging of the data driver and the scan driver into a single integrated circuit would include sharing some components, for instance power supply connections, bussed inputs, etc.).
Jeon differs from the instant invention in that Jeon does not explicitly disclose: a scan driver outputting sequentially scanned gate signals, as is implied by the clause “on “sequentially”.  Jeon also does not explicitly disclose shared resources, or components in the driver integrated circuit.
However, in an analogous field of endeavor, Gu discloses a display device (Gu; see [0003]) containing 
an integrated circuit containing a scan driver and a data driver, the scan driver outputting sequentially scanned gate signals (Gu describes an integrated circuit 230 containing a data driver 420 and a gate driver 440, the gate driver 440 sequentially scanning the gate lines Gm; see Fig. 4, [0037], [0039], [0040], [0045]), 
and shared components (Gu describes an integrated circuit 230 containing a data driver 420 and a sequentially scanning gate driver 440, and shared power supply connections ELVDD and ELVSS, a shared Driving Voltage Generator 430, a shared Timing Controller 410, shared inputs R, G, B, CS, and SEC 212; see Fig. 4, [0037], [0040], [0045]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jeon’s display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a plurality of data driver integrated circuits, each of which has a plurality of data driver outputs, each output connected at a pad to one of the display panel’s plurality of first direction data lines; a plurality of scan driver integrated circuits, each of which has a plurality of scan driver outputs, each output connected at a pad to one of the plurality of first direction second scan lines, each of the first direction second scan lines are disposed between adjacent first . 

Allowable Subject Matter
Claims 5-7, 9-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a data-scan integration chip containing a first and second shift register, a latch array, a first and second level shifter array, a digital-to-analog converter array, a first and second output buffer array, and a data output switch array; a first period in which a data-scan integration chip outputs the data voltages for a selected row of pixels among the plurality of pixels to the plurality of data lines; a second period after the first period in which a data-scan integration chip makes the plurality of data lines be floated, and 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kim; Taejin, et al., US 20170358258 A1, describes a display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a plurality of data driver integrated circuits, each of which has a plurality of data driver outputs, each output connected at a pad to one of the display panel’s plurality of first direction data lines; a plurality of scan driver integrated circuits, each of which has a plurality of scan driver outputs, each output connected at a pad to one of the plurality of first direction second scan lines, each of the first direction second scan lines are disposed between adjacent first direction data lines, and each of the first direction second scan lines are connected to one of the display panel’s second direction first scan lines (see Fig. 1), but does not describe one integrated circuit containing both a scan driver and a data driver; 

Seo; Hae-Kwan, US 20160351586 A1, describes a display device containing a display panel having a plurality of pixels and a driver integrated circuit having data and scan outputs, each output connected at a pad on the display panel (see Fig. 6), but does not describe a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing;
Park; Kyong-Tae, et al., US 20160086563 A1, describes a display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at 
Choi; Won-Tae, US 20150243254 A1, describes a display device containing a display panel having a plurality of pixels and a driver integrated circuit having data and scan outputs, each output connected at a pad on the display panel (see Fig. 1), but does not describe a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing, or one integrated circuit containing both a scan driver and a data driver;
Park; Kee-Bum, US 20150161960 A1, describes a display device containing a display panel having a plurality of pixels, a plurality of driver integrated circuits having data signal outputs connected to a column of pixels, and a plurality of scan drivers having scan signal outputs, each connected to a row of pixels (see Fig. 1), but does not describe a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first 
Cho; Dong-Beom, et al., US 20150015553 A1, describes a display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a plurality of data driver integrated circuits, each of which has a plurality of data driver outputs, each output connected at a pad to one of the display panel’s plurality of first direction data lines; a plurality of scan driver integrated circuits, each of which has a plurality of scan driver outputs, each output connected at a pad to one of the plurality of second direction first scan lines (see Fig. 1), but does not describe one integrated circuit containing both a scan driver and a data driver, or a first direction second scan line; 
Lee; Jae-Han, et al., US 20140347404 A1, describes a display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a data driver integrated circuit having a shift register, a latch circuit, a digital to analog converter circuit, and an output buffer circuit, and a plurality of outputs each connected to one of the display panel’s plurality of first direction data lines; a scan driver integrated circuit having a plurality of scan driver outputs, each output connected to one of a plurality of first direction second scan lines (Lee, see Figs. 1, 6), but does not describe a plurality of first direction data lines crossing a plurality of second direction 
Hur; Rog, et al., US 20140284562 A1, describes a display device containing a display panel having a plurality of pixels, a data driving circuit having data outputs connected to data lines at pads, and a scan driving circuit having scan outputs connected to scan lines at pads (see Fig. 3), but does not describe a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing or one integrated circuit containing both a scan driver and a data driver;
Kang; Sin-Gu, US 20140132495 A1, describes a display device containing a display panel having a plurality of pixels, a data driving circuit having multiple shift registers and data outputs connected to data lines at pads, and a scan driving circuit having a shift register, a level shifter, and a buffer driving scan outputs connected to scan lines pads (see Figs. 2, 3), but does not describe a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing or one integrated circuit containing both a scan driver and a data driver. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693